OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the applications for a stay of arbitration denied.
Inasmuch as the arbitration clause in the parties’ collective bargaining agreement is unambiguous, encompassing all disputes based upon the interpretation, meaning or application of any provision of the contract, and the grievances at issue require interpretation of substantive provisions of the contract, the matter should proceed to arbitration (Board of Educ. v Barni, 49 NY2d 311, 314; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669, 671). Contrary to the school board’s contention, the fact that the substantive clauses of the contract might not support the grievances put forth by the union is irrelevant on the threshold question of arbitrability (Board of Educ. v Barni, supra; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., supra). It is for the arbitrator, and not the courts, to resolve any uncertainty concerning the substantive rights and obligations of these parties (Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., supra).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.